Citation Nr: 0415123	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-08 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based upon a claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease that was pending at the time of the 
veteran's death.

3.  Entitlement to non-service-connected burial benefits and 
plot or interment allowance.

4.  Entitlement to improved death pension benefits.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.  He died on April [redacted], 2001.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death and concluded that entitlement to accrued 
benefits had not been established.  In the notice letter 
pertaining to this adverse rating decision, mailed to the 
appellant in July 2002, the RO also denied entitlement to 
improved death pension benefits and notified the appellant of 
her appellate rights.  The appellant disagreed with this 
decision in October 2002.  In a statement of the case issued 
to the appellant and her service representative in February 
2003, the RO concluded that no change was warranted in the 
denial of the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and in the 
denial of the appellant's accrued benefits claim.  The 
appellant perfected a timely appeal when she filed a 
substantive appeal (VA Form 9) in April 2003.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

It is noted that the appellant's claims of entitlement to 
non-service-connected burial benefits, plot or interment 
allowance, and improved death pension benefits are addressed 
in the REMAND portion of the decision below.  As set forth 
below, the appeal on these issues is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service.

5.  An appeal of an April 1999 rating decision denying the 
veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease was pending at the time 
of the veteran's death.

6.  The appellant filed a timely claim for accrued benefits.

7.  There is no competent medical evidence linking the 
veteran's chronic obstructive pulmonary disease to service or 
to any incident of service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.300, 3.301, 3.303, 3.307, 
3.309, 3.310(a), 3.312 (2003).

2.  The criteria for establishing entitlement to service 
connection for chronic obstructive pulmonary disease have not 
been met, for purposes of accrued benefits.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.1000 
(2003).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5107(b), 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.326, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issues of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits, a substantially complete 
application was received on April 22, 2002.  Thereafter, the 
AOJ (in this case, the RO) denied these claims in a rating 
decision dated in July 2002.  Only after that rating action 
was promulgated did the AOJ, on December 31, 2002, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on December 31, 
2002, was not given prior to the first AOJ adjudication of 
the claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in January 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated and a statement of the case was 
provided to the appellant.  The appellant and her 
representative were also provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claims and the requirement to submit 
medical evidence that established entitlement to service 
connection for the cause of the veteran's death and to 
accrued benefits.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the appellant's behalf.  Thus, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain available records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's post-service private medical records and 
examination reports, and lay statements from family members.  
It is noted that the veteran's service medical records were 
destroyed in the July 1973 fire at the National Personnel 
Records Center (NPRC) and cannot be reconstructed.  Under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to service connection for the cause 
of the veteran's death and to accrued benefits poses no risk 
of prejudice to the appellant.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With respect to the appellant's accrued benefits claim, the 
Board notes that an appeal of a denial of the veteran's claim 
of entitlement to service connection for chronic obstructive 
pulmonary disease was pending at the time of his death.  The 
RO originally denied this claim in an April 1999 rating 
decision.  The veteran disagreed with this decision in July 
1999.  In a statement of the case issued to the veteran and 
his service representative in August 1999, the RO concluded 
that no change was warranted in the denial of the veteran's 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
later that same month, in August 1999.  In January 2001, the 
Board remanded this claim to the RO for additional 
development.  

As will be shown below, the appellant argues that the 
veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease should be granted for 
the purposes of accrued benefits.  Because the veteran's 
appeal of the denial of his service connection claim for 
chronic obstructive pulmonary disease was not final at the 
time of his death, the Board concludes that the appellant is 
entitled to adjudication of this claim for accrued benefits 
purposes.  See Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998), 
and Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), 
aff'd, 102 F.3d 1236 (Fed. Cir. 1996) (accrued benefits 
claimant has right to "stand in shoes of veteran" and 
pursue his claim after his death).

Factual Background

A review of the veteran's death certificate reveals that he 
died on April [redacted], 2001, at 80 years of age.  According to the 
death certificate, the veteran's immediate cause of death was 
cardiopulmonary arrest.  It was noted that there had been 
minutes between the onset of this condition and the veteran's 
death, and no autopsy was performed.

As relevant to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
evidence includes the veteran's hospitalization records for 
the period of April to May 1996, his private outpatient 
treatment records from 1980 to 2000, letters from J.G.D., 
M.D., in February and March 2000, and lay statements.

In July 2002, the appellant provided the RO with a copy of a 
response from NPRC notifying her that the veteran's service 
medical records had been destroyed in the catastrophic July 
1973 fire.

A review of the report of the veteran's private 
hospitalization from April to May 1996 indicates that he had 
been admitted with recent onset chronic obstructive pulmonary 
disease (COPD) and for pulmonary rehabilitation.  It was 
noted that the veteran had smoked up to 4 packs of cigarettes 
per day prior to quitting smoking 9 years earlier.  It also 
was noted that he had experienced no respiratory problems 
until January 1996 when he had been admitted for arthritis 
complicated by pneumonia and COPD.  The veteran's medical 
history also included hospitalization in February and March 
1996 for exacerbations of COPD.  Finally, it was noted that 
the veteran was doing poorly.  Physical examination of the 
veteran revealed that his chest showed clear breath sounds 
throughout both lung fields, although very distant.  During 
his hospitalization, it was noted that the veteran had 
problems with shortness of breath but he subsequently 
responded to treatment.  The discharge diagnoses included 
chronic obstructive pulmonary disease.

In a letter from J.G.D., M.D., dated in February 2000, this 
examiner stated that he had been treating the veteran since 
1982.  He also stated that the veteran suffered from severe 
chronic lung disease and had been hospitalized repeatedly for 
pneumonia and respiratory failure.  

In a letter dated in March 2000, J.D.G, M.D, stated that the 
veteran had been involved in a motor vehicle accident in 
January 1946 during service.  "He had [a] rather significant 
back and neck injury at that time, from which he reasonably 
rehabilitated and resumed a normal life."  This examiner 
described the veteran's increasing problems in his upper body 
consistent with arthritis and cervical disc disease.  He 
stated that the veteran had become severely disabled "by a 
combination of neck pain and chronic lung disease.  It would 
certainly seem appropriate that a significant portion of his 
current disability is attributable to his neck and back 
problems which I would trace back to his severe accident in 
the military in 1946."

A review of the veteran's private outpatient treatment 
records from J.D.G., M.D., for the period of 1980 to 2000, 
received at the RO in May 2001, indicates that the veteran 
was treated by this examiner for chronic obstructive 
pulmonary disease during this period, as well as for multiple 
myeloma, dysphagia, esophagitis, congestive heart failure, 
anemia and asthma.  For example, on outpatient examination in 
February 1981, it was noted that the veteran's problems 
included chronic obstructive lung disease.  On outpatient 
examination in September 1989, the veteran's wife reported 
that the veteran experienced episodes of shortness of breath 
"when he carries a bundle up the stairs."  It was noted 
that the veteran was "otherwise doing well" and he had 
continued working.  Objective examination of the veteran 
revealed that a previous chest x-ray had shown a slight 
increase in heart size, and the examination "sounds wetter" 
and revealed wet crackles, slightly higher on the left, in 
the veteran's chest.  The veteran denied any chest pain with 
his exertional shortness of breath.  

In response to a request from the RO for additional medical 
evidence in support of the appellant's claim , the 
appellant's daughter notified VA that her attempts to obtain 
the veteran's service medical records and additional post-
service private treatment records had been unsuccessful as 
these records were no longer available and the physicians who 
had treated the veteran "are also long gone."  The 
appellant's daughter enclosed a response from Kings County 
Hospital, Brooklyn, New York, stating that pertinent medical 
records for the veteran were no longer available at this 
facility as they had been destroyed.


Analysis

The appellant and her service representative essentially 
contend on appeal that the veteran's death was related to 
chronic obstructive pulmonary disease that had begun during 
service and, therefore, she is entitled to Dependency and 
Indemnity Compensation (DIC).  They also contend that the 
appellant is entitled to accrued benefits because an appeal 
of a claim of entitlement to service connection for chronic 
obstructive pulmonary disease was pending at the time of the 
veteran's death.

Service connection for cause of death

Initially, the Board notes that, in order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the veteran's death.  The issue involved will 
be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. 
§ 3.312(a) (2003).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death or be 
etiologically related to the cause of death.  In order to be 
a contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that the service-
connected disorder casually shared in producing death; 
rather, it must be shown that there was a causal connection 
between the service-connected disability and the veteran's 
death.  38 C.F.R. §§ 3.312(b) and (c) (2003).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  In order to prevail 
on the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the appellant's favor, the 
Board finds that the evidence does not support the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  There is simply no 
competent medical opinion on the record of this claim that 
links the cause of the veteran's death (i.e., cardiopulmonary 
arrest) to service or to any disability related to service.

In this regard, the Board notes that the appellant has 
maintained that the veteran's well-documented post-service 
chronic obstructive pulmonary disease contributed to or 
caused his death.  However, this contention is not supported 
by a review of the objective medical evidence of record.  It 
is noted that service connection was not in effect for 
chronic obstructive pulmonary disease (or any other disease) 
at the time of the veteran's death.  Further, a review of the 
objective medical evidence of record on this claim does not 
provide a medical nexus linking the veteran's post-service 
chronic obstructive pulmonary disease to his service.  For 
example, the veteran was hospitalized in April and May 1996 
for chronic obstructive pulmonary disease.  None of the 
examiners who treated the veteran during this hospitalization 
provided a medical nexus between his chronic obstructive 
pulmonary disease and service.  Critically, the veteran's 
treating physician between 1980 and 2000 stated in March 2000 
that the portion of the veteran's disability that could be 
related to his service were neck and back injuries that he 
had incurred as a result of a reported motor vehicle accident 
during service.  This examiner did not relate the veteran's 
chronic obstructive pulmonary disease, which he had treated 
for 20 years, to service or any incident of service.  

Because service connection was not in effect for any diseases 
or conditions at the time of the veteran's death, to include 
chronic obstructive pulmonary disease, and because a review 
of the objective medical evidence of record shows no medical 
nexus between chronic obstructive pulmonary disease and the 
veteran's service, and a nexus between that disorder and the 
veteran's death, the Board finds that the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death should be denied.

The Board also observes that, if the evidence shows that 
service-connected disability either caused death or 
contributed substantially or materially to the cause of 
death, Dependency and Indemnity Compensation (DIC) is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.312 (2003).  Because the veteran's death was not due to a 
service-connected disability, as shown above, the Board finds 
that the appellant is not entitled to DIC.  See Sabonis v. 
Brown, 6 Vet. App. 426, 460 (1994) (where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law).


Accrued Benefits

Turning to the appellant's accrued benefits claim, the Board 
observes that, under 38 U.S.C. § 5121, periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid for a period not 
to exceed two years, shall, upon the death of such individual 
be paid to certain listed individuals, in this case to the 
veteran's spouse.  A veteran's surviving spouse may receive 
accrued benefits to which the veteran was entitled based on 
evidence in the file at date of death, due and unpaid for a 
period not to exceed two years.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  See generally Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998). 

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claims (since 
it is based upon a separate statutory entitlement of the 
survivor for which an application must be filed in order to 
receive benefits), it is at the same time derivative of the 
veteran's claims, in that the claimant's entitlement is based 
upon the veteran's entitlement.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 
1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that 
"the substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
'entitled' at his death [and gives the survivor] the right to 
stand in the shoes of the veteran and pursue his claim after 
his death."

In the instant case, as noted above, at the time of the 
veteran's death, an appeal was pending on a denial of the 
veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the appellant's favor, the 
Board finds that the evidence does not support the 
appellant's accrued benefits claim.  There simply is no 
objective evidence in the record of this claim showing a 
medical nexus between chronic obstructive pulmonary disease 
and the veteran's service such that the veteran's service 
connection claim for chronic obstructive pulmonary disease, 
pending at the time of his death, could have been granted.  

In this regard, the Board observes that none of the medical 
evidence on the record of this claim demonstrates a medical 
nexus between the veteran's chronic obstructive pulmonary 
disease and service.  It is unfortunate that the veteran's 
service medical records were destroyed in the catastrophic 
July 1973 fire at NPRC and could not be reconstructed.  
However, since the veteran's service medical records were not 
available for review, the Board has attempted to obtain other 
medical evidence from alternative sources.  Specifically, the 
Board acknowledges receiving from the appellant and her 
family more than 20 years of medical records pertaining to 
the veteran's post-service treatment for chronic obstructive 
pulmonary disease.  It appears that no other medical records 
are available for review, as the other private examiners who 
treated the veteran for chronic obstructive pulmonary disease 
following service have died or the relevant treatment records 
have been destroyed.  

A review of the objective medical evidence on the record of 
this claim shows that the veteran was first treated for 
chronic obstructive pulmonary disease on or about 1981, 
approximately 35 years after his separation from service.  
The Board acknowledges that the veteran's continuing post-
service treatment for chronic obstructive pulmonary disease 
is well-documented by the available medical evidence.  
Unfortunately, there is no medical nexus opinion in these 
voluminous records linking the veteran's chronic obstructive 
pulmonary disease to service.  For example, after attributing 
"a significant portion of [the veteran's] current disability 
... to his back and neck problems," the veteran's treating 
physician between 1980 and 2000 concluded in March 2000 that 
"a portion of the [veteran's] disability is service 
connected" because his back and neck problems were likely 
related to a reported in-service motor vehicle accident.  
This examiner did not relate the veteran's chronic 
obstructive pulmonary disease to service.  

Without objective evidence of a medical nexus between the 
veteran's chronic obstructive pulmonary disease and service, 
the Board determines that the veteran's claim of entitlement 
to service connection for chronic obstructive pulmonary 
disease should be denied, for accrued benefits purposes.  
Thus, the Board concludes that the appellant is not entitled 
to accrued benefits.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to accrued benefits.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits based upon a claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease that was pending at the time of the 
veteran's death is denied.


REMAND

As a procedural matter, the Board observes that, in a May 
2001 decision, the RO denied the appellant's claim of 
entitlement to non-service-connected burial benefits and plot 
or interment allowance.  The appellant was notified of this 
adverse action by letter from the RO dated May 11, 2001.  In 
a statement on a VA Form 21-4138 received at the RO in April 
2002, the appellant notified VA that, "I wish to appeal the 
VA's 5-11-01 decision."  

Similarly, the Board also observes that, in a statement 
submitted on the appellant's behalf by her service 
representative in October 2002, which the RO correctly 
interpreted as a Notice of Disagreement with the July 2002 
rating decision, the appellant notified VA that she disagreed 
with the denial of her claim of entitlement to death pension 
benefits (or "improved" death pension benefits).  

Under the laws administered by VA, a claimant initiates an 
appeal by filing a timely notice of disagreement to contest 
the result of an initial review or determination by the 
agency of original jurisdiction.  38 U.S.C.A. § 7105 (West 
2002) ("notice of disagreement shall be filed within one 
year from the date of mailing notice of the result of initial 
review or determination...."); 38 C.F.R. § 20.302 (2003) ("a 
claimant ... must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him or her...").  A claimant's Notice of 
Disagreement "must be in terms which can be reasonably 
construed as disagreement with" the determination being 
appealed.  38 C.F.R. § 20.201 (2003).  

Based on a review of the appellant's statement on the VA Form 
21-4138 received at the RO in April 2002, the Board 
determines that it is a valid notice of disagreement with 
respect to the issues of entitlement to non-service-connected 
burial benefits and plot or interment allowance.  
Additionally, based on a review of all of the appellant's 
statements in the October 2002 Notice of Disagreement, the 
Board determines that it is a valid notice of disagreement 
with respect to the issue of entitlement to improved death 
pension benefits.

With respect to the appellant's claims of entitlement to non-
service-connected burial benefits, plot or interment 
allowance, and improved death pension benefits, because the 
appellant filed a timely notice of disagreement under 38 
U.S.C.A. 
§ 7105, appellate review of the RO's May 2001 and July 2002 
rating decisions 
was properly initiated, and the RO was then obligated to 
furnish her a statement of the case with respect to these 
issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.26 (2003).  See Hamilton v. Brown, 4 Vet. App. 528 
(1993).  Accordingly, the issues of entitlement to non-
service-connected burial benefits and to improved death 
pension benefits are remanded to the RO for the issuance of a 
statement of the case and any further development as may be 
necessary regarding these claims.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  

The Board's remanding the issues of entitlement to non-
service-connected burial benefits, plot or interment 
allowance, and improved death pension benefits must not be 
read as an acceptance of jurisdiction over the same by the 
Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a decision denying the benefit sought and a 
timely substantive appeal.  See 38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should 
return these issues to the Board only if the appellant 
perfects an appeal in full accordance with the provisions of 
38 U.S.C.A. 
§ 7105.

Accordingly, this case is REMANDED for the following action:

Furnish the appellant and her service 
representative a statement of the case on 
the issues of entitlement to non-service-
connected burial benefits and to improved 
death pension benefits.  The RO should 
return these issues to the Board only if 
the veteran perfects an appeal, by filing 
a timely substantive appeal, in full 
accordance with 38 U.S.C.A. § 7105 (West 
2002).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



